UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6874


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN FONVILLE, a/k/a Cal,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:95-cr-00049-RBS-3; 2:13-cv-00130-RBS)


Submitted:   July 25, 2013                   Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Fonville, Appellant Pro Se.           Kevin Michael Comstock,
Assistant  United  States  Attorney,        Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin Fonville seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent     “a    substantial      showing      of     the   denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Fonville has not made the requisite showing.                       Accordingly,

we deny Fonville’s motion for a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions      are   adequately      presented     in    the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3